In a proceeding pursuant to Election Law § 16-102 to validate a petition designating Joseph K. Hochhauser as a candidate in a primary election to be held on September 9, 2003, for the nomination of the Democratic Party as its candidate for the public office of Member of the City Council, City of New York, for the 47th Council District, the petitioner appeals from a *1008final order of the Supreme Court, Kings County (Levine, J.), dated August 13, 2003, which, inter alia, denied the petition and dismissed the proceeding.
Ordered that the final order is affirmed, without costs or disbursements.
Election Law § 6-132 (2) requires that a subscribing witness to a designating petition be an enrolled voter in the same political party as the voters qualified to sign the petition. At issue here are 178 signatures witnessed by two subscribing witnesses. These subscribing witnesses crossed out the preprinted portion of the subscribing witness statements on the designating petition stating that they were enrolled in the Democratic Party, and replaced them with their actual party enrollments in the Independence and Republican parties, respectively. The appellant failed to establish that such a defect in the format of the petitions regarding the substantive requirements of witness eligibility is an “inconsequential” violation of the statute (Matter of Staber v Fidler, 65 NY2d 529, 534 [1985]). Accordingly, the Supreme Court properly determined that the signatures subscribed by these witnesses were invalid. Ritter, J.P., Smith, S. Miller, H. Miller and Townes, JJ., concur.